METHODS OF REPAIRING AND WATERPROOFING ARTICLES

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration under the AFCP 2.0 program filed February 9, 2022, was received.  Claims 1, 6-7, and 10 were amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claims 8-9 as being drawn to a nonelected invention, the election having been made without traverse.

Claim Rejections—35 USC §112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claims 6-7 are withdrawn because the claims have been amended to remove subject matter unsupported by the written description.

The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claim 10 is withdrawn because the claim has been amended to provide antecedent basis for all limitations.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 1-7 and 10 as being unpatentable over Hamlyn et al. (US 6,490,990) and additional references are withdrawn because independent claim 1 has been amended.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohman et al. (US 2015/0053129), Zaseybida (US 7,610,870), Lambregts et al. (US 2004/0079268), and Leisen (US 3,048,858) teach boats made with modular hull sections that are then assembled, by means including adhesives.  Nedumaran et al. (US 2015/0367915) and Müller et al. (EP 2 853 477) teach enlarging a boat by separating the hull into sections and reassembling them with an intermediately inserted section.  The article “Featured Exhibit: Experience Automotive Innovation with the Ford Mustang” (https://www.invent.org/blog/innovation-display/featured-exhibit-ford-mustang) and the video “National Inventors Hall of Fame Museum at USPTO: Special Delivery” (https://www.youtube.com/watch?v=5ClZIk3WoGw) document the public display (beginning May 2016) in the National Inventors Hall of Fame Museum of an exhibit .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method of re-assembling a boat as claimed, and particularly wherein the assembled boat that is subjected to the claimed separation comprises an interior exposed surface.  Hamlyn et al. and Holtom (US 4,118,814, of record) only teach providing a boat that is assembled upon a mandrel core, such that it is necessary to separate the boat into first and second hull sections to remove the mandrel, and such that the assembled boat lacks an interior exposed surface.  While modularly assembled boat hulls are fairly common in the prior art, and while Nedumaran et al. and Müller et al. as cited above teach separating a vacant assembled boat into sections in order to reassemble these with an intervening expansion section, the prior art does not provide a rationale for separating a vacant assembled boat into first and second hull sections, only to reassemble these into abutting contact and securing them with a rubberized adhesive tape as claimed.  Claim 1 and its dependent claims are therefore found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745